Citation Nr: 1127422	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO. 07-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 and from May 1972 to July 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a March 2008 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in May 2008.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Through his representative, the Veteran has argued that not all reasonable efforts have been undertaken to secure the Veteran's service personnel records.  The Board is unable to ascertain the merits of this assertion at this time.  See June 2011 Written Brief Presentation. 38 U.S.C.A. § 5103A(a)-(c).

The Veteran argues that the service department had written that it provided the Veteran's service treatment records to the RO in July 2002. The Veteran's first correspondence to the RO, which he characterized as an informal claim for service-connected disability, was received by the RO on July 1, 2002. A June 2003 service department response to a VA request for information indicates that the service department had previously sent the Veteran's service treatment records to the RO on July 2, 2002. 
A January 2005 VA internal e-mail acknowledges that the service department indicated that the Veteran's service treatment records were sent to the St. Petersburg RO (i.e., RO 317) in July 2002, and suggests that "the files out there" be checked to see if the Veteran's service treatment records can be located. The e-mail states in part:

      "Maybe his SMR's got put into a different file??????". 
      
The Veteran's representative has noted that an April 2005 RO Formal Finding on the Unavailability of Service Records does not discuss the fact that there are indications that the service treatment records were lost or misplaced at the RO after being provided to the RO by the service department. 

Given these assertions and the matters of record, the RO/AMC must determine whether it is reasonably certain the Veteran's service treatment records are not available at the RO or that further efforts to locate them at the RO would be futile, and if not, must conduct a search for the Veteran's service treatment records at the RO. See 38 U.S.C.A. § 5103A(b)(3).

Pursuant to a May 2008 Board remand the Veteran's records from "L.K." were sought by the RO. The Veteran was therefore requested by the RO to provide records of treatment from L.K. However, it appears that the records sought should have been those of Dr. Kenyato Lee (the transcription spelling appears to have been phonetic), a recent primary care provider of the Veteran's, as discussed at the March 2008 Board hearing (see Board Hearing transcript at pages 17, 19, and 32).  While the Veteran undoubtedly knew of the identity of this treating physician (because he reported his identity), as the matter is again remanded, the Veteran will have an additional opportunity to provide this information. 

Additionally, the Veteran identified at his Board hearing in March 2008 and in a written statement received in April 2005 treatment he received approximately six months after retirement from service for right knee disability at a Navy clinic on Mayport Road at the Naval Station in Mayport, Florida. Although the Veteran has unsuccessfully sought the corresponding records of treatment on his own, the RO/AMC must seek to obtain these records from the service department. See 38 U.S.C.A. §  5103A(a)-(c).

For the Veteran's current hypertension and right knee disability, there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service. However, there is insufficient competent medical evidence on file for VA to decide the claim. Thus, a VA examination and opinion as to whether the veteran's hypertension and right knee disability began during service or is related to any incident of service is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File. 

2. Contact the service department and seek to obtain records of treatment of the Veteran for right knee disability at a Mayport Navy outpatient clinic on Mayport Road in 1990 or 1991, approximately six months after the Veteran's retirement form service. 

Although the Veteran believes that the clinic has been closed, the Internet lists a Jacksonville Naval Hospital branch health clinic in Mayport, Florida. The RO/AMC must seek to ascertain whether this is the clinic at which the Veteran received treatment for right knee disability in 1990 or 1991.

3. Determine what efforts have been made at the RO/AMC to locate the Veteran's service treatment records at the Jacksonville, Florida, RO.

A June 2003 service department response to a VA request for information indicates that the service department had previously sent the Veteran's service treatment records to the RO on July 2, 2002. A January 2005 VA internal e-mail  acknowledges that the service department indicated that the Veteran's service treatment records were sent to the St. Petersburg RO (i.e., RO 317) in July 2002, and suggests that "the files out there" be checked to see if the Veteran's service treatment records can be located. The e-mail states in part, "Maybe his SMR's got put into a different file??????". The Veteran's representative has noted that an April 2005 RO Formal Finding on the Unavailability of Service Records does not discuss the fact that there are indications that the service treatment records were lost or misplaced at the RO after being provided to the RO by the service department in July 2002. 

(i) The RO/AMC must determine whether it is reasonably certain the Veteran's service treatment records are not available at the RO or that further efforts to locate them at the RO would be futile. 

(ii) If not, the RO/AMC must conduct a search for the Veteran's service treatment records at the RO unless and until it becomes reasonably certain the Veteran's service treatment records are not available at the RO or that further efforts to locate them at the RO would be futile. See 38 U.S.C.A. § 5103A(b)(3).

4. Seek to obtain the Veteran's records of treatment with Dr. Kenyato Lee (the spelling may be phonetic) from the date he began treatment with Dr. Lee in approximately 2005.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records of treatment from Dr. Lee. 

The Veteran must also be advised that he may alternatively obtain the records of his treatment with Dr. Lee and submit them to VA.

5. Request the Veteran to identify all records of VA, military and private health care providers who have treated his right knee disability or hypertension from July 1990 forward.

After obtaining any appropriate authorizations for release of medical information, the RO must obtain records from each health care provider the Veteran identifies that have not been previously obtained.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

6. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and obtaining all identified relevant available medical evidence, shall schedule the Veteran for a VA examination by physicians with appropriate expertise. 

Physicians are required because the matter may require expert medical determinations as to the likely date of onset of hypertension and right knee disability, determinations that may need to be made without the benefit of the Veteran's many years of service treatment records (which appear to have been lost or destroyed).

The following considerations will govern the examinations:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) With respect to the orthopedic examination:

(i) The orthopedic examiner must take a detailed history from the Veteran as to the onset and nature of his right knee disability. 

(ii) The examiner must provide an opinion as to whether there a clinical basis to support or question the history related by the Veteran.

(iii) The orthopedic examiner must provide an opinion as to whether the severity of the Veteran's right knee disability to the extent of needing a total knee replacement in October 2002 supports his contention that his right knee disability began prior to retirement from active service in July 1990.

(iv) The orthopedic examiner must provide an opinion as to whether the Veteran's right knee disability began during active service or is related to any incident of service, or whether the Veteran experienced arthritis of the right knee within one year after discharge from service.

(d) With respect to the examination for hypertension:

(i) The clinician must take a detailed history from the Veteran as to the onset and nature of his hypertension. 

(ii) The examiner must provide an opinion as to whether there a clinical basis to support or question the history related by the Veteran.

(iii) The clinician must provide an opinion as to whether the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

(iv) The clinician must discuss the nature and etiology of the Veteran's left ventricular hypertrophy.

(v) The clinician must discuss whether the Veteran experienced an acute myocardial infarction, as appears to be indicated by a report of an abnormal ECG when the Veteran was 52 years old.

(vi) The examiner must indicate whether the severity of the Veteran's hypertension as of the year 2000 and the present of left ventricular hypertrophy at that time supports the Veteran's contention that his hypertension began prior to retirement from service in July 1990. 

vii) The examiner must indicate whether the Veteran has ischemic heart disease in addition to hypertensive vascular disease.

(e) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a complete rationale for their opinions, as a matter of medical probability, based on their clinical experience, medical expertise, and established medical principles. 

(f) If an examiner finds that he or she cannot provide a requested opinion without result to pure speculation, the examiner must provide a complete rationale for his or her inability to do so.

7. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

      

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


